

Exhibit 10.19
IEC Electronics Corp.
Summary of 2009 Management Incentive Plan ("2009 MIP"):


The 2009 MIP is a cash incentive plan which links awards to performance results
and is designed to provide cash incentive awards ("Awards") to five senior
management employees (the "Participants"): the Chief Executive Officer, the
Chief Financial Officer, the Executive Vice President and President of IEC
Contract Manufacturing, the Senior Vice President of Operations, and the
Director of Human Resources.


Each Participant will be eligible to receive an Award, if any, determined on the
basis of the degree of achievement of certain specified corporate level fiscal
year performance objectives, ("Performance Goals").  For fiscal 2009,
Performance Goals based upon the following measurements have been established:
On Time Delivery, Net Income Before Taxes and Incentives, Sales, and Cash
Flow.  The Compensation Committee has assigned a weighting factor to each
Performance Goal.


If the targets for each of the Performance Goals are achieved, an Award equal to
a predetermined percentage (varying from 25% to 45%) of the Participant's base
salary earned during the fiscal year will be paid to the Participant, (the
"Target Award").  The incentive percentage of a Participant is based upon his or
her position within the Company. Below the achievement of a threshold or minimum
corporate level of performance ("Plan Entry"), no Awards will be made.  If the
threshold or minimum corporate performance level is achieved or exceeded, but
the target corporate performance level is not achieved, a pro rata payment, but
less than the Target Award, will be paid to each Participant.  If the targets
for the Performance Goals are surpassed, Awards will increase depending on the
percentage of the targets achieved.  However, no Award to a Participant may
exceed 200% of the Target Award.


The Compensation Committee has prepared a formula or matrix prescribing the
extent to which a Participant's Award will be earned based upon the level of
achievement and the weighting of each Performance Goal.


After the end of the fiscal year, the Compensation Committee will determine the
extent to which the Performance Goals were achieved and calculate the amount of
the Award to be paid to each Participant (the “Calculated Award”).  However,
based on an evaluation of an individual Participant's performance, the CEO may
recommend to the Compensation Committee, that the Calculated Award for any
individual Participant be modified by plus or minus up to 25%.  The Compensation
Committee may also recommend to the full Board that the Calculated Award for the
CEO be modified by plus or minus up to 25%.  All modifications to a Calculated
Award must be approved by the Compensation Committee.  In addition, any
modification to the Calculated Award for the CEO must be approved by the Board
of Directors.  Use of the modification factor is not expected to be an annual
event, but is to be used sparingly, when the actual results achieved, either
positive or negative to the planned results, are not appropriately reflected in
the Calculated Award.
 
1

--------------------------------------------------------------------------------


 
Payment of any Award to a Participant will be made within fifteen (15) days
after receipt by the Company of the audited financial statements for Fiscal
2009.  In order to receive an Award, a Participant must be an employee of the
Company on the date such Award is to be distributed.


The 2009 MIP is based upon the organic growth of the Company.  If any
acquisition is made by the Company in Fiscal 2009, the Compensation Committee
will review the impact of such acquisition and determine what, if any, changes
should be made to the 2009 MIP.

 
2

--------------------------------------------------------------------------------

 